Exhibit 10.6


Summary of Compensation Arrangements for Walker R. Stapleton


On July 11, 2006, the Board of Directors (“Board”) of SonomaWest Holdings, Inc.
(the “Company”), upon the recommendation of the Board’s Compensation Committee
(the “Compensation Committee”), approved compensation arrangements for Walker R.
Stapleton, the Company’s Chief Executive Officer and a director.


The Board approved a base salary for Mr. Stapleton’s service as Chief Executive
Officer of the Company of $8,558 per month effective at the beginning of the
Company’s 2007 fiscal year commencing July 1, 2006; for the fiscal year ended
June 30, 2006, Mr. Stapleton’s base salary was $8,000 per month. The Company
also agreed to pay $550 per month representing a portion of the health insurance
premiums for Mr. Stapleton, and to reimburse Mr. Stapleton for 50% of his
cellular telephone expenses (which expenses relate to the Company), both of
which are consistent with the Company’s arrangements with other employees of the
Company. The Company has agreed to reimburse Mr. Stapleton for up to $32,400
annually for office and travel expenses he incurs in connection with the
Company’s business. The approved arrangements do not include any provision for
severance or similar compensation upon termination of his status as an officer
of the Company.


 
 

--------------------------------------------------------------------------------

 
 